Dear District Attorney Waitz:
This office is in receipt of your request for an opinion of the Attorney General in regard to representation by the District Attorney of the Southern Terrebonne Tidewater District. You indicate the Tidewater District opened up its legal work for bids, and by a 7-0 vote awarded the legal work to the District Attorney's office. Some board members and attorneys question if this work can be performed by the District Attorney's office.
In Atty. Gen. Op. Nos. 85-782 and 77-582 this office recognized that R.S. 16:2 sets forth duties of the District Attorney relating to legal representation, and noted that the district attorney of each judicial district shall, without extra compensation, be the regular attorney for every state board or commission domiciled therein. However, it was found in the former opinion that the District Attorney was not charged with the duty of representing the Parish Tax Assessor since the Assessor is not described in the statute, or in the latter opinion charged with representing non-state local political subdivisions to the extent they are not state boards or commissions. Therefore, it was concluded that the District Attorney could enter into an employment arrangement with the Assessor, and could enter into an agreement with a non-state local board or commission whereby the non-state local board or commission would allocate funds to the district attorney's office in order that adequate legal representation may be provided.
This office finds Southern Terrebonne Tidewater District, as a local political subdivision, Atty. Gen. Op. 87-22, may enter into an agreement with the District Attorney for legal representation.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                       RICHARD P. IEYOUB Attorney General
                       By: _____________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR